﻿Mr. President, it gives me pleasure to extend to you my felicitations on your election as President of the thirty-fifth session of the General Assembly, and to wish you complete success in that most important task. I am confident that your efficiency and experience will enable you to guide our session to a successful conclusion. My delegation will do its best to cooperate with you towards this end.
2.	May I express my appreciation to Mr. Salim Ahmed Salim, the President of the previous session, during whose presidency the General Assembly held three special sessions.  Mr. Salim conducted the work of the Assembly with exemplary efficiency.
3.	I take this opportunity to welcome the admission of Zimbabwe to membership of the United Nations, following a long and bitter struggle waged by the heroic people of Zimbabwe against the racist colonialist regime, thus proving that peoples fighting for their right to self-determination and independence are bound to win. I also congratulate Saint Vincent and the Grenadines on its admission to the international community.
4.	Our faith in the Charter and its principles, and in the United Nations as an international forum for all peoples of the world, is steadily becoming stronger, despite the complicated problems and acute crises facing the world today. Guided by this faith, we rely on the Organization to examine such problems and crises, and we are prepared to cooperate in seeking solutions conducive to security, stability and progress for humankind.
5.	The first development during the past year was the severe shock that rocked the process of international detente. Detente had succeeded in keeping the world temporarily free from the cold war, on the one hand, and in creating a new atmosphere of international cooperation, on the other. World imperialism has reverted to its previous practices of seeking to achieve the greatest possible domination by creating spheres of influence, acquiring military bases and facilities, massing troops in specific regions and deploying destructive nuclear missile networks. All those acts have plunged the world anew into the climate of cold war and have created hotbeds of conflict that may explode at any moment. Consequently, we are witnessing growing international tension and a struggle for spheres of influence, as well as resistance to those actions by peace-loving peoples.
6.	From this rostrum, we have warned the Assembly on several occasions that the process of detente cannot be universal and worldwide unless its framework is enlarged, encompassing the whole world and enabling us to solve the great international crises. The most significant proof of this is the question of Palestine and the Middle East. The United States, a superpower and a permanent member of the Security Council with specific responsibilities for the maintenance of international peace and security, has removed the question from the United Nations and has sought to take action itself, with Israel and the Egyptian regime, without involving the remaining parties concerned, in particular the Palestinian Arab people, and their legitimate representative, the Palestine Liberation Organization [PLO].
7.	The continuing existence of such problems and of imperialist practices stresses the need for all nations to participate, on an equal footing, in defining the policy of detente based on right and justice, to give it the comprehensive international dimension it requires so that it may become a positive factor in guaranteeing international peace and security, and in setting up a new order of international relations.
8.	Complete and comprehensive disarmament is a major objective which the international community is continually striving to achieve. There is no clearer proof of this than the fact that the agenda of the present session includes more than 20 items related to disarmament, and that the United Nations has held several special sessions and conferences devoted to it. Nevertheless, the arms race grows and intensifies. We are witnessing growing activity by the imperialist forces in establishing military bases in some regions, which represents a challenge. It is therefore high time for the Assembly to make every effort to curb the arms race and the establishment of foreign military facilities, so that the world may feel that the Organization is working seriously and sincerely to spare it the tragedies of a destructive world war.
9.	In this connection, we wish to emphasize, as a result of the current situation in the world, that disarmament can be realized only through the elimination of colonialism, racism, Zionism and all aspects of aggression, usurpation, occupation, domination and foreign exploitation. It can be realized only if all peoples come to know that security is based on right, justice and equality, and if they are reassured of respect for their territorial integrity, independence and sovereignty and their right to self-determination and to select the regime they want.
10.	Among the major issues which are still burning and dangerous is the problem of the racist regimes, which are still adamant in defying world public opinion and the Charter and resolutions of the United Nations. They are still practising racism in southern Africa and in Palestine and the occupied territories. These regimes are pursuing their expansionist, aggressive policy, consolidating collaboration among themselves in the various fields, particularly in manufacturing nuclear weapons. Owing to weak international deterrence, the regions dominated by such regimes have become hotbeds jeopardizing international peace and security and directly imperilling the peace and independence of the African continent and the Arab world. We reaffirm our complete support for the liberation movements in South Africa and Namibia in their struggle for the rights of their peoples to self-determination, independence and national sovereignty. We also wish to stress our support for the resistance of the African frontline States in the face of the savage racist aggressions and schemings against the aspirations of the peoples of southern Africa.
11.	We cannot but express our deep regret for the explosive situation in several regions in Asia, owing to the imperialist plots and attempts to dominate those regions.
12.	In addition, the Korean problem remains unsolved. This prompts us to stress the need for withdrawal of all foreign troops and for a dialogue between the two parties, in implementation of the North South Joint Communique signed in 1972,' in order to reunify the country peacefully and independently without any foreign interference.
13.	The situation in Cyprus remains tense and calls for concern. We laud, in this connection, the efforts of the Secretary General, who was able to revive the negotiation process between the two communities, with a view to finding a solution based on the relevant United Nations resolutions and within the framework of respect for the sovereignty of Cyprus, its independence, territorial integrity, unity and nonalignment.
14.	The United Nations, through the General Assembly, conferences and committees, has exerted strenuous and benevolent efforts towards setting up a new international economic order. Though five years have elapsed since the foundations of such an order were laid, the industrial nations are still placing obstacles in the way of this order, clinging to the advantages afforded them by the present economic, trade and monetary system, which is based on exploitation and is far from being just. As a consequence, the resolutions adopted by the General Assembly and various international bodies are at a deadlock and such efforts have failed so far.
15.	This will inevitably lead to a widening of the gap between rich and poor countries and will deprive the developing countries of the means of economic and social development, and especially the means of acquiring the modern technology needed for such development. It will also lead to intensifying the blockade imposed by some developed industrial nations, in collaboration with the transnational corporations, on developing countries to compel them to sell their raw materials at very low prices, while the developed industrial nations are raising the prices of their industrial products in a manner that threatens with collapse the economies of the developing countries.
16.	We stress the need for initiating a basic change in the current structure of economic relations and for setting up a new international economic order, thereby consolidating the economic independence of the developing countries, securing prosperity and stability for the peoples and contributing to the maintenance of international peace and security.
17.	In our review of some of the international issues and problems, we cannot but touch upon the issue of human rights and the specific interpretations given by certain countries seeking pretexts for interfering in the internal affairs of other countries, mainly the third world countries.
18.	We can only caution against the dangers of such attempts and interpretations, especially in view of the fact that their authors belong to countries that do not cease to extend material and moral help and support to the regimes of oppression, aggression, occupation and racism to enable them to persist in violating the human rights and the dignity of man and even his very existence.
19.	Proceeding from our faith in the rights of individuals, groups and peoples, big and small, we deem it necessary to confront this artificial offensive aimed at diverting the attention of world public opinion to the rights of individuals in this or that country, rather than focusing attention on the basic rights of millions of peoples still labouring under the yoke of colonialism, occupation, Zionism and racism, and even deprived of their right to life. No human right can be preserved under conditions of the exercise of force, coercion and colonialist and racist oppression, where the human being is deprived of his nation, land and home. A most prominent example is provided by the sufferings of the Arabs under the yoke of Zionist racist colonialism in Palestine and the occupied Arab territories and the sufferings of the Africans under the yoke of the racist regimes in South Africa and Namibia.
20.	If the first function of the Organization is the maintenance and consolidation of international peace and security, addressing the explosive situation in the Middle East must rank at the top of the priorities in the United Nations. The Assembly is well aware of the strategic importance of the Middle East region and its impact on international peace and security. Thus, addressing the situation in this region is fundamental to the work of the Organization and its purposes.
21.	Our region is suffering and facing dangers because of the Zionist entity in Palestine, as a result of the racist and aggressive nature of this entity, and its persistent defiance of the United Nations and the latter's determination to preserve peace and security. This proves that the prevailing dangerous situation may explode at any moment. This situation has been further aggravated by the tripartite conspiracy concocted by United States imperialism, in collaboration with Israel and the Egyptian regime, at Camp David, designed to realize the following objectives: first, to weaken the Arab nation by embroiling the Egyptian regime in a policy that runs counter to the interests and future of the Arabs and to the interests of peace and security; secondly, to liquidate the cause of Palestine and undermine the national unity of the Palestinian people and their aspirations to liberation and self-determination and to establish their independent State on their national soil; thirdly, to perpetuate the Israeli aggression in Palestine and the occupied Arab territories and to use Israel as a base endangering and imperilling the security, peace and future of the region; and fourthly, to spread United States hegemony in the region, notably military, economic and political hegemony. This trend is manifested in the setting up of a series of United States military bases in some countries of the region.
22.	It was natural for the Arabs to reject and oppose this conspiracy, for they refuse capitulation to the same extent as they are eager to realize peace based on right and justice. Peace that is not based on right and justice is no more than a phase towards a new war. The continuous feeling of oppression and injustice is bound to increase the drive towards eliminating the causes of oppression and injustice.
23.	The Camp David policy has realized some of the objectives of Israel and the United States by isolating Egypt and embroiling the Egyptian Government in a policy that runs counter to the Arab nation and the interests of the Arab people of Egypt, by setting up United States military bases in some countries of the region and by the adoption of a decision by the Israeli Government to annex Jerusalem and continue with the policy of settlements. However, despite these extremely dangerous objectives, which have rendered the region a field for a fierce international and regional conflict, the Camp David policy has failed to realize one of its main objectives, namely, to liquidate the cause of Palestine, because of its failure to find a Palestinian negotiator and because of the firm Arab opposition to such a policy.
24.	For this reason, attempts are being made by some international circles here and there, which are directly linked to the United States policy and strategy. These attempts are designed to find a breakthrough for the Camp David policy to enable it to pursue its course under another title. While cautioning the world public of the dangers of such attempts, we stress that they are bound further to complicate and aggravate the situation in the region.
25.	We shall never accept any manoeuvres or conspiracies with respect to our right to liberate our occupied territories and the inalienable rights of the Palestinian people, recognized by the United Nations, namely the right to return, to self-determination and to establish their own independent State.
26.	The Assembly has defined in many resolutions the bases for a just and lasting peace in the region. Such bases may be summarized as follows: first, complete and unconditional Israeli withdrawal from all the occupied Arab territories; and secondly, recognition of the inalienable national rights of the Palestinian people. The General Assembly has defined the nature and limits of these rights.
27.	However, the Camp David accords have transformed the process of establishing a just and lasting peace into obstacles in the way of achieving peace. These obstacles are: first, the Egyptian Israeli Treaty, and hence the Egyptian Israeli United States alliance and the objectives it aims to achieve in the region; secondly, the establishment of American military bases, which reveal the hegemonistic intent of the United States of America in the region; and, thirdly, the Israeli decisions and measures related to Jerusalem, the establishment of settlements and the alteration of the characteristics of the occupied territories.
28.	These aggregate results have created an imbalance in the region, thereby immobilizing the peace process and creating a major deadlock. Such a situation requires that all peace-loving peoples stand at the side of the Arabs in order to eliminate these obstacles. That is the only course that would create normal circumstances for the establishment of peace in the region.
29.	That is the situation in our region. The dangers grow day after day because of Israel's continuing policy of aggression in the occupied territories and against brotherly Lebanon, which include ground, air and sea raids that jeopardize the peace and security of Lebanon and the entire region. It has become urgent for the General Assembly to assume its responsibilities by imposing sanctions against Israel, since the United States of America has succeeded in paralyzing the Security Council by the abuse of the right of veto.
30.	Thus, there is a pressing need for the world community to re-examine Israel's membership in the United Nations, because Israel not only systematically rejects the United Nations resolutions but also defies them and persists in its defiance. Is there a situation that more warrants attention and the adoption of serious resolutions? We urge the General Assembly to adopt resolutions imposing sanctions against Israel and suspending its membership in the international Organization, to ensure respect for the Charter and resolutions of the United Nations and to stress the significance of working for peace.
